                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
SK:DEL                                             271 Cadman Plaza East
F.#2020R00056                                      Brooklyn, New York 11201



                                                   March 16, 2020

By ECF and Email

The Honorable Rachel P. Kovner
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Lee D’Avanzo
                      Criminal Docket No. 20-059 (RPK)

Dear Judge Kovner:

                The defendant has informed the government that he wishes to schedule a
change of plea hearing in order to enter a guilty plea. Accordingly, the parties jointly request
that the Court schedule a change of plea hearing. The parties are available Tuesday, March
17, after 12:00 p.m.; Friday, March 20, 2020, at 11:00 a.m., or on another date convenient for
the Court. The Court has excluded time pursuant to the Speedy Trial Act from the date of
the last status conference in March 4, 2020 until the next status conference currently
scheduled for April 6, 2020, at 11:00 a.m.


                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:     /s/ Devon Lash
                                                   Devon Lash
                                                   Assistant U.S. Attorney
                                                   (718) 254-6014


cc:    Clerk of Court (by ECF and Email)
       James Frocarro, Jr., Esq. (by ECF and Email)
